Case 0:18-cv-61361-WPD Document 105 Entered on FLSD Docket 06/01/2020 Page 1 of 4



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

                                     CASE NO. 18-61361-CIV-WPD

    MARIANNE JOFFE, DEBBE SCHERTZER,                   )
    and STEPHANIE RODRIGUEZ, individually              )
    and on behalf of all others similarly situated,    )
                                                       )
                                    Plaintiffs,        )
                                                       )
    v.                                                 )
                                                       )
    GEICO INDEMNITY COMPANY,                           )
    GOVERNMENT EMPLOYEES                               )
    INSURANCE COMPANY and GEICO                        )
    GENERAL INSURANCE COMPANY,                         )
                                                       )
                                    Defendants.        )
                                                       )




                          JOINT MOTION REQUESTING TRIAL DATE
                          AND EXTENSION OF PRETRIAL DEADLINES


           Defendants GEICO Indemnity Company, Government Employees Insurance Company,

   and GEICO General Insurance Company (“GEICO” or “Defendants”) and Plaintiffs Marianne

   Joffe, Debbe Schertzer, and Stephanie Rodriguez (“Plaintiffs”) (collectively, the “Parties”) hereby

   file this Joint Motion requesting a new trial date and extension of all corresponding pretrial

   deadlines in accordance with the April 3, 2020 Standing Order (“Standing Order”). See In re:

   Coronavirus Public Emergency, Admin. Order 2020-24, ¶ 2 (S.D. Fla. Apr. 3, 2020). In support

   of this request, the Parties state as follows:

           1.      Trial is presently scheduled for June 29, 2020. Dkt. No. 97.
Case 0:18-cv-61361-WPD Document 105 Entered on FLSD Docket 06/01/2020 Page 2 of 4
   CASE NO. 18-61361-CIV-WPD
   Page 2

          2.      Pursuant to the April 3, 2020 Standing Order, all jury trials in the Southern District

   of Florida scheduled to begin on or after March 30, 2020 are continued until July 6, 2020. In re:

   Coronavirus Public Emergency, Admin. Order 2020-24, ¶ 2 (S.D. Fla. Apr. 3, 2020). The

   Standing Order also provides that “[t]he Court may issue other Orders concerning future

   continuances as necessary and appropriate.” Id.

          3.      Deadlines for various pre-trial submissions, such as the pretrial statement, pretrial

   stipulations, voire dire questions, jury instructions and motions in limine are currently set between

   June 3, 2020 and June 26, 2020. These deadlines were based on a trial date of June 29, 2020.

   Pursuant to the Standing Order, trial in this action will not proceed on June 29, 2020, and will be

   reset for a date on or after July 6, 2020. Id.

          4.      Given the upcoming deadlines, the Parties respectfully request that the Court issue

   a new trial date and extend all corresponding pretrial deadlines in this case in accordance with the

   Standing Order.

                                 CERTIFICATE OF CONFERENCE

          On May 29, 2020, pursuant to Local Rule 7.1(a)(3), counsel for Defendants and Plaintiffs

   discussed the relief sought in this Joint Motion Requesting Trial date and Extension of Pretrial

   Deadlines and agree on the relief requested herein.

   Dated: June 1, 2020.


                                          Respectfully submitted,

                                          s/ Annette Urena Tucker
                                          Annette Urena Tucker
                                          Florida Bar No. 14838
                                          KAPLAN ZEENA LLP
                                          Florida Bar No. 14838
                                          2 South Biscayne Boulevard
                                          One Biscayne Tower, Suite 3050

                                                     2
Case 0:18-cv-61361-WPD Document 105 Entered on FLSD Docket 06/01/2020 Page 3 of 4
   CASE NO. 18-61361-CIV-WPD
   Page 3

                               Miami, Florida 33131
                               Telephone: (305) 530-0800
                               Facsimile: (305) 530-0801
                               annette.tucker@kaplanzeena.com

                               Kymberly Kochis (pro hac vice)
                               Alexander P. Fuchs (pro hac vice)
                               EVERSHEDS SUTHERLAND (US) LLP
                               1114 Avenue of Americas, 40th Floor
                               New York, New York 10036
                               Telephone: (212) 389-5082
                               Facsimile: (212) 389-5099
                               kymkochis@eversheds-sutherland.com
                               alexfuchs@eversheds-sutherland.com

                               Attorneys for Defendants

                               /s/ Jacob L. Phillips
                               Jacob L. Phillips
                               Florida Bar No. 0120130
                               Edmund A. Normand
                               Florida Bar No. 0865590
                               Normand PLLC
                               3165 McCrory Place, Ste. 175
                               Orlando, FL 32803
                               Telephone: (407) 603-6031
                               Facsimile: (888) 974-2175
                               ed@normandpllc.com
                               jacob.phillips@normandpllc.com

                               Christopher J. Lynch
                               Florida Bar No. 331041
                               Christopher J. Lynch, P.A.
                               6915 Red Road, Suite 208
                               Coral Gables, Florida 33143
                               Telephone: (305) 443-6200
                               Facsimile: (305) 443-6204
                               Clynch@hunterlynchlaw.com
                               Lmartinez@hunterlynchaw.com


                               Bradley W. Pratt
                               Florida Bar No. 0094300
                               Pratt Clay, LLC
                               4401 Northside Parkway, Suite 520
                               Atlanta, Georgia 30327
                                        3
Case 0:18-cv-61361-WPD Document 105 Entered on FLSD Docket 06/01/2020 Page 4 of 4
   CASE NO. 18-61361-CIV-WPD
   Page 4

                               Telephone: (404) 949-8118
                               Facsimile: (404) 949-8159
                               bradley@prattclay.com

                               Tracy L. Markham
                               Florida Bar. No. 0040126
                               Southern Atlantic Law Group, PLLC
                               2800 N. 5th Street, Suite 302
                               St. Augustine, Florida 32084
                               Phone: (904) 794-7005
                               Facsimile: (904) 794-7007
                               tlm@southernatlanticlawgroup.com

                               Andrew Lampros (pro hac vice)
                               Christopher B. Hall (pro hac vice)
                               Hall & Lampros, LLP
                               400 Galleria Parkway, Suite 1150
                               Atlanta, GA 30339
                               Phone: (404) 876-8100
                               Facsimile: (404) 876-3477
                               chall@hallandlampros.com
                               alampros@hallandlampros.com

                               Attorneys for Plaintiffs




                                         4
